UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6506


JIMMY GALLISHAW, JR.,

                     Petitioner - Appellant,

              v.

WARDEN OF LEE CORRECTIONAL INSTITUTION,

                     Respondent - Appellee,

              and

STATE OF SOUTH CAROLINA,

                     Respondent.


Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Sherri A. Lydon, District Judge. (9:18-cv-03253-SAL)


Submitted: March 19, 2021                                           Decided: April 1, 2021


Before MOTZ, RICHARDSON, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Gallishaw, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jimmy Gallishaw, Jr., seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Gallishaw’s 28 U.S.C.

§ 2254 petition. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Gallishaw has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We deny Gallishaw’s motion to remand and dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2